martin olive petitioner v commissioner of internal revenue respondent docket no filed date p operates a sole_proprietorship whose principal business is the retail_sale of medical marijuana pursuant to california law the business also provides minimal activities and serv- ices incident to the sales p failed to maintain sufficient records to substantiate the business’ income or expenditures held p underreported the business’ gross_receipts in amounts r alleges in an amendment to answer held further p may deduct cost_of_goods_sold for the business in amounts greater than those r allows held further sec_280e precludes p from deducting any expense related to the business in that the business is a single business that consists of trafficking in a controlled substance 128_tc_173 distin- guished held further p is liable for accuracy-related pen- alties under sec_6662 to the extent stated henry g wykowski and chris wood student for peti- tioner daniel j parent for respondent kroupa judge this case stems from the operation of peti- tioner’s sole_proprietorship the vapor room herbal center vapor room the vapor room’s principal business is the retail_sale of marijuana medical marijuana pursuant to the california compassionate use act of ccua codified at cal health safety code sec west the vapor room provides minimal activities and services as part of its principal business of selling medical marijuana respondent determined deficiencies of dollar_figure and dollar_figure in petitioner’s federal_income_tax for and respectively after determining that petitioner failed to substantiate any costs of goods sold cogs or expenses reported for the vapor room respondent also determined for unless otherwise indicated section references are to the applicable versions of the internal_revenue_code code rule references are to the tax_court rules_of_practice and procedure and dollar amounts are rounded to the nearest dollar verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v olive aug jamie united_states tax_court reports the respective years that petitioner was liable for sec_6662 accuracy-related_penalties of dollar_figure and dollar_figure due to substantial understatements of income_tax or alter- natively negligence or disregard of rules and regulations respondent in an amendment to answer increased the defi- ciencies to dollar_figure for and dollar_figure for to reflect unreported gross_receipts that respondent discovered after he issued the deficiency_notice respondent correspond- ingly increased the accuracy-related_penalties to dollar_figure and dollar_figure we decide as to the vapor room for and whether petitioner underreported gross_receipts in amounts respondent alleges in an amendment to answer we hold he did whether petitioner may deduct cogs in amounts greater than those respondent allows we hold he may to the extent stated whether petitioner may deduct his claimed expenses we hold he may not and whether petitioner is liable for the accuracy-related pen- alties we hold he is to the extent stated findings_of_fact i preliminaries the parties submitted stipulated facts and exhibits we incorporate the stipulated facts and exhibits by this ref- erence petitioner is a high school graduate who resided in california when he filed the petition he filed federal_income_tax returns for and and included in each return a schedule c profit or loss from business sole proprietor- ship reporting the vapor room’s gross_receipts cogs and expenses for the corresponding year he reported that the vapor room’s principal business is retail sales and that its product is herbal cogs is not a deduction within the meaning of sec_162 but is subtracted from gross re- ceipts in determining a taxpayer’s gross_income see 69_tc_477 aff ’d 630_f2d_670 9th cir sec_1_162-1 income_tax regs we refer to cogs as a deduction for convenience verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v olive aug jamie olive v commissioner ii ccua the state of california’s voters approved the ccua as a ballot initiative in the ccua is intended to ensure that seriously ill californians recipients can obtain and use marijuana if physicians recommend marijuana as beneficial to recipients’ health numerous medical marijuana dispensaries were formed in california to dispense medical marijuana to recipients medical marijuana however is a controlled substance under federal_law iii petitioner forms the vapor room petitioner while pursuing a college degree in arts and edu- cation became involved in the medical marijuana industry by volunteering at a medical marijuana dispensary in san francisco california the dispensary had a single business the dispensing of medical marijuana petitioner learned that an approximately big_number square-foot room in his low-income neighborhood of san francisco was available to rent at a minimal cost and he decided to abandon his college studies during his second year and establish a medical marijuana dispensary in the room he sought the help of local friends and marijuana suppliers and on date began operating an unlicensed medical marijuana dispensary as a sole_proprietorship he named his dispensary the vapor room he established the vapor room so that its patrons almost all of whom were recipients including some with ter- minal diseases such as cancer or hiv aids could socialize and purchase and consume medical marijuana there petitioner designed the vapor room with a comfortable lounge-like community center atmosphere placing couches chairs and tables throughout the premises he placed vapor- izers games books and art supplies on the premises for patrons to use at their desire he set up a jewelry-store-like approximately medical marijuana dispensaries were located in california in petitioner was oblivious to the licensing requirement for his medical marijuana dispensary he received the requisite license from san francisco in or about date a vaporizer is an expensive apparatus that extracts from marijuana its principal active com- ponent and allows the user to inhale vapor rather than smoke petitioner chose the name of his business to publicize that the vapor room had the requisite equipment to allow patrons to vaporize marijuana there we say almost all because patrons also included designated caregivers of the recipients who were entitled to receive medical marijuana for recipients we use the term patrons to in- clude only recipients verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v olive aug jamie united_states tax_court reports glass counter with a cash register on top and jars of the vapor room’s medical marijuana inventory displayed under- neath and behind the counter iv operation of the vapor room the vapor room was generally open for business except on some holidays on weekdays from a m to p m and on weekends from noon to p m the vapor room sold nothing but medical marijuana in three different forms and its patrons went to the vapor room primarily to consume marijuana knowing that it was readily available there patrons also frequented the vapor room to socialize with each other incident to consuming marijuana petitioner required that each patron possess either a doctor’s rec- ommendation to use medical marijuana or a similar certifi- cate the san francisco government issued this documenta- tion contained the person’s picture and identification_number but not his or her name patrons came to know at least the first name of the other patrons who regularly fre- quented the vapor room the vapor room’s staff members collectively staff mem- bers were petitioner and a few other individuals four working as employees and an undisclosed number working as volunteers and all staff members qualified under the ccua to receive and consume medical marijuana neither the staff members nor the other patrons paid petitioner a stated fee to frequent the vapor room nor did petitioner require that any patron purchase medical marijuana from him to frequent the vapor room or to take part in its activities or services patrons had access to all of the activities and services that the vapor room provided and marijuana was routinely passed throughout the room for consumption without cost to patrons who wanted to partake the vapor room’s sole source of revenue was its sale of medical marijuana and patrons did not specifically pay for anything else connected with or offered by the vapor room petitioner purchased for cash or sometimes received for free the vapor room’s medical marijuana inventory from sup- pliers each of whom was eligible under the ccua to receive the medical marijuana in the vapor room’s inventory was in the following three forms dried marijuana food eg bakery goods butter and candy laced with marijuana and a concentrated version of the principal active component of marijuana verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v olive aug jamie olive v commissioner and consume marijuana petitioner typically purchased high- quality marijuana to dispense to the patrons and he allowed them to consume the marijuana virtually anywhere on the premises petitioner sold to the patrons for cash of the marijuana that he received and he gave the rest to patrons including himself and the other staff members for free one to three staff members monitored the counter in the vapor room and they explained to patrons the attributes and effects of the different types of medical marijuana in the vapor room’s inventory petitioner set each patron’s cost for the medical marijuana according to the quantity desired the quality of the marijuana and the amount petitioner decided the patron should pay petitioner sometimes gave patrons medical marijuana for free petitioner and the other staff members occasionally sampled the medical marijuana inven- tory for free and they would regularly hang out at the vapor room after business hours and consume marijuana staff members and other patrons sometimes consumed med- ical marijuana together petitioner provided regular activities at the vapor room such as yoga classes chess and other board games and movies with complimentary popcorn and drinks patrons sometimes consumed medical marijuana while participating in these activities the vapor room regularly offered chair massages with a therapist patrons sometimes consumed medical marijuana before or after a massage patrons while at the vapor room regularly drank complimentary tea or water and they occasionally ate complimentary snacks or light food such as pizza and sandwiches staff members explained to patrons the promoted benefits of vaporizing marijuana as opposed to smoking it the staff members also helped patrons understand how to operate a vaporizer and the staff members helped patrons operate a vaporizer upon request petitioner did not require that a patron buy medical marijuana from the vapor room as a condition of using one of the vapor room’s vaporizers and patrons sometimes consumed in a vaporizer or elsewhere in petitioner was not forthcoming with the specific prices at which he sold his marijuana or the specific amount of medical marijuana that was consumed for free nor does the record con- tain a formula for the price that petitioner charged a patron for medical marijuana or reveal whether any discount price had a set floor such as the vapor room’s cost petitioner during sold approximately of the marijuana inclusive of the portion he dispensed for free for less than what would otherwise have been the sale price verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v olive aug jamie united_states tax_court reports the room marijuana they obtained elsewhere staff members sometimes delivered medical marijuana to terminally ill patrons at locations other than the vapor room and joined those patrons in consuming marijuana at those other loca- tions the vapor room’s staff members lived near the vapor room patrons discussed with other patrons sometimes one-on- one their illnesses and their lives in general and they coun- seled one another on various personal legal or political mat- ters related to medical marijuana staff members or other persons the vapor room retained educated patrons or mem- bers of the public on medical marijuana and about using medical marijuana responsibly the vapor room had a pro- gram through which patrons wrote letters to individuals who were incarcerated for distributing medical marijuana v vapor room’s gross_receipts cogs and reported income a reported income petitioner’s tax returns for and reported that the vapor room’s net_income was dollar_figure and dollar_figure respectively the net_income was calculated as follows gross_receipts cogs gross_income expenses advertising bank fees deductible meals and entertain- ment depreciation internet services and fee legal and professional services office payroll fees postage and delivery printing and reproduction rent repairs and maintenance security services supplies dollar_figure big_number dollar_figure big_number big_number big_number -0- -0- -0- -0- big_number -0- -0- -0- -0- -0- big_number big_number big_number big_number -0- big_number big_number big_number big_number big_number big_number petitioner used the cash_method to compute the vapor room’s net_income respondent does not challenge petitioner’s use of that method we discuss it no further verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v olive aug jamie olive v commissioner taxes and licenses telephone travel utilities wages total net profit -0- -0- -0- -0- big_number big_number big_number big_number big_number big_number big_number the expenses in this column actually total dollar_figure or dollar_figure more than dollar_figure petitioner apparently reported the vapor room’s deductible meals and entertainment pincite of the reported cost and then reduced the dollar_figure to dollar_figure without noting so to take into account the reduction of sec_274 b gross_receipts staff members noted the amount of the vapor room’s sales for each business_day as shown on the cash register tape and counted the cash in the register the total daily sales as ascertained by the cash register tape and by the daily count were recorded in a book recording book petitioner’s schedules c for and reported gross_receipts of dollar_figure and dollar_figure respectively the gross_receipts reported on the schedule c for however did not include any gross_receipts received before date c cogs petitioner’s schedules c for and reported that the vapor room’s cogs were dollar_figure and dollar_figure respectively these amounts were calculated as follows purchases less cost of items with- drawn for personal_use cost of labor materials_and_supplies cogs dollar_figure big_number big_number dollar_figure -0- big_number big_number the labor amounts represent petitioner’s payments to mari- juana growers in return for marijuana that they grew verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v olive aug jamie united_states tax_court reports d expenses petitioner paid the vapor room’s expenses by using cash from the cash register or by using a check or a debit card drawn on a bank account that petitioner opened as a sole_proprietor dba vapor room petitioner opened this account on date and he regularly deposited funds into the account to cover the draws from the account petitioner paid the vapor room’s employees through a pay- roll service petitioner paid the employees who were the same individuals in both and wages of dollar_figure and dollar_figure petitioner reported those wages to the internal_revenue_service for federal employment_tax purposes none of the employees had a specific job at the vapor room and each employee at one time or another performed all required jobs respondent concedes that petitioner paid the following ordinary and necessary business_expenses during and expense advertising bank and payroll paychex fees bottled water employment_taxes garbage office expense and supplies phone and internet postage rent repairs and maintenance security alarm monitoring security system locksmith utilities wages -0- dollar_figure -0- big_number -0- big_number -0- big_number -0- -0- big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number total big_number big_number the items underlying the office expense and supplies for include office supplies eg labels paper cups a step ladder a shredder zip bags glass canisters a degreaser marijuana rolling papers and lighters the advertising expense for relates to advertisements aimed at medical marijuana audiences the items underlying the office expense and supplies for include paper towels mari- juana-related calendars magazines and books marijuana verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v olive aug jamie olive v commissioner rolling papers zip bags vaporizer bags lighters brown paper bags containers and storage jars e petitioner’s withdrawals petitioner regularly took cash from the cash register to use personally including to pay for personal trips to new york new york to barcelona spain to amsterdam the nether- lands to venice italy to cabo san lucas mexico and to the british virgin islands he coded these withdrawals in the recording books so that the vapor room’s employees would not know the amount of money he was taking from the busi- ness vi audit respondent began auditing petitioner’s tax_return in date and respondent’s revenue_agent met with peti- tioner accompanied by his independent accountant tax pre- parer william ehardt and an attorney on date the revenue_agent requested the vapor room’s bank state- ments and substantiation for cogs and petitioner gave the revenue_agent two documents mr ehardt had prepared a document entitled vapor room profit and loss january through date ehardt p l and a document enti- tled vapor room general ledger as of date ehardt gl the ehardt gl reports that the vapor room’s first sale occurred on date the ehardt p l and the ehardt gl each report that the vapor room’s total income for was dollar_figure which corresponds to the amount of gross_receipts reported on the federal_income_tax return for many but not all of the expenditures shown on the ehardt p l and the ehardt gl were reported on the return for the revenue_agent next met with mr ehardt in date the second and last meeting that the revenue_agent had with petitioner or his representatives and was informed that petitioner had ledgers showing cash received for sales and cash paid for purchases but no further documents peti- tioner did not tender any ledgers at that time petitioner filed his federal_income_tax return for during the last week of date the audit was expanded at or about that time to include verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v olive aug jamie united_states tax_court reports vii deficiency_notice respondent issued the deficiency_notice to petitioner the deficiency_notice states that petitioner may not deduct any of the reported cogs on account of lack of substantiation peti- tioner after the deficiency_notice was issued provided respondent’s counsel with dollar_figure in receipts for cogs for and dollar_figure in receipts for cogs for respondent concedes that petitioner may deduct those respective amounts as cogs for and the deficiency_notice also states that petitioner may not deduct any of the reported expenses on account of lack of substantiation respondent later conceded that petitioner substantiated the dollar_figure and dollar_figure of expenses pre- viously mentioned but asserts that sec_280e precludes any deduction of these expenses respondent’s revenue_agent had relied upon sec_280e and sec_6001 during the audit to disallow all of the vapor room’s reported expenses but the deficiency_notice does not specifically say that respondent formalized the applicability of sec_280e in a second amendment to answer viii ledgers petitioner gave respondent collectively ledgers during this proceeding the credible_evidence in the record fails to establish when the ledgers were prepared the ledgers however do not appear to be and we do not find that they are the same as the recording books ledgers five the ledgers purport to show the vapor room’s receipts and cash disbursements not including payments through the vapor room’s bank account for january through date june through date date through date april through date and date through date respectively petitioner has never produced a ledger or recording book for the 79-day period from march through date the ledgers show categories of cash received and expendi- tures made during each business_day in a total figure for each category and they list few and in some cases no spe- cifics on the components of the categories the ledgers some- verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v olive aug jamie olive v commissioner times contain no identification for an expenditure petitioner cannot definitively identify some of the entries in the ledgers the ledgers as respondent adjusted for to reflect the missing 79-day period report that the vapor room’s gross_receipts for and were dollar_figure and dollar_figure respectively i overview opinion california law allows petitioner to dispense medical mari- juana to the recipients through the vapor room federal_law prohibits taxpayers however from deducting any expense of a trade_or_business that consists of the trafficking of a con- trolled substance such as marijuana see sec_280e we are asked to decide whether the vapor room a medical mari- juana dispensary permitted by california law may deduct any of its expenses we also are asked to decide whether petitioner underreported the vapor room’s gross_receipts whether petitioner overreported the vapor room’s cogs and whether petitioner is liable for an accuracy-related_penalty we first discuss the burden_of_proof and our perception of the witnesses we then decide the referenced issues ii burden_of_proof petitioner bears the burden of proving that respondent’s determination of the deficiencies set forth in the deficiency_notice is incorrect see rule a 290_us_111 sec_7491 sometimes shifts the burden_of_proof to the commissioner but that section does not apply where a taxpayer fails to satisfy the record- keeping sec_7491 and b petitioner has failed to satisfy those requirements respondent bears the burden_of_proof only with respect to the increased deficiencies pleaded in the amendment to answer see rule a requirements see substantiation and petitioner does not argue that respondent bears the burden of proving the applicability of sec_280e we need not decide that issue because our resolution of that issue does not rest on which party bears the burden_of_proof see 133_tc_402 aff ’d 678_f3d_769 9th cir see also 131_tc_185 verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v olive aug jamie united_states tax_court reports iii witness testimony we determine the credibility of each witness weigh each piece of evidence draw appropriate inferences and choose between conflicting inferences in finding the facts of a case the mere fact that one party presents unopposed testimony on that party’s behalf does not necessarily mean that we will find the elicited testimony to be credible we will not accept the testimony of witnesses at face value to the extent we per- ceive the testimony to be incredible or otherwise unreliable see 115_tc_43 aff ’d 299_f3d_221 3d cir see also 449_f2d_311 9th cir aff ’g per curiam tcmemo_1969_48 266_f2d_698 9th cir aff ’g in part and remanding tcmemo_1957_129 petitioner’s testimony and the testimony of his other wit- nesses were rehearsed insincere and unreliable we do not rely on petitioner’s testimony to support his positions in this case except to the extent his testimony is corroborated by reliable documentary_evidence we also do not rely on the uncorroborated testimony of petitioner’s other witnesses three of whom are or were patrons of the vapor room and all of whom are closely and inextricably connected with the medical marijuana industry and with a desired furtherance of that movement iv unreported gross_receipts we start our analysis of the substantive issues by deter- mining the amount of the vapor room’s gross_receipts peti- tioner reported that the vapor room’s gross_receipts were dollar_figure for and dollar_figure for respondent did not adjust those amounts in the deficiency_notice petitioner later however gave respondent the ledgers that revealed that the vapor room’s gross_receipts were greater than the reported amounts respondent then computed the vapor room’s gross_receipts using the ledgers respondent first totaled the cash that petitioner recorded in the ledgers for each year as sales receipts dollar_figure and dollar_figure respectively respondent then extrapolated from the ledgers’ recording of the sales receipts for that the vapor room’s total sales during the missing 79-day period were verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v olive aug jamie olive v commissioner dollar_figure respondent concluded that the vapor room’s gross_receipts for and were dollar_figure dollar_figure dollar_figure and dollar_figure respectively and asks the court to find the same petitioner does not dispute that he underreported the vapor room’s gross_receipts for and including that he failed to report any gross_receipts received before date he asks the court however to find that the vapor room’s gross_receipts for the respective years totaled dollar_figure and dollar_figure ie dollar_figure more and dollar_figure less than the respective amounts respondent determined he supports his proposed finding with citations to profit and loss statements that his current accountant marlee taxy c p a prepared for the respective years one statement reports without further explanation that the vapor room’s sales as per ledger for were dollar_figure inclusive of a dollar_figure adjustment to reflect the missing days and that its total income for also included a dollar_figure upward adjustment for actual to agree with cash in ledger dollar_figure dollar_figure dollar_figure the other statement reports without further explanation that the vapor room’s sales as per ledger for were dollar_figure and that its total income for also included a dollar_figure downward adjustment for actual to agree with cash in ledger dollar_figure - dollar_figure dollar_figure neither petitioner nor any of his witnesses explained the calculation of the numbers in those statements petitioner’s reporting in the ledgers of the vapor room’s sales is reliable evidence of the amount of the vapor room’s gross_receipts for and respondent and ms taxy calculated the vapor room’s gross_receipts using those ledgers they arrived at slightly different totals for each year we place more weight on respondent’s calculations they were accompanied by sufficient detail we accept respondent’s computation as the more accurate calculation of the vapor room’s gross_receipts for and we hold that the vapor room’s gross_receipts for the respective years were dollar_figure and dollar_figure we note that petitioner in his answering brief sets forth no objection to respondent’s request in his opening brief that the court find that the ledgers as adjusted for the missing period stated that the verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v olive aug jamie united_states tax_court reports vapor room’s sales during the respective years were in the amounts that respondent calculated v cogs we now turn to the parties’ dispute as to the vapor room’s cogs petitioner argues that respondent arbitrarily deter- mined the vapor room’s cogs in the deficiency_notice because the notice states that the vapor room’s cogs were zero for and petitioner argues that the burden_of_proof is therefore upon respondent see 293_us_507 116_f3d_1309 9th cir we disagree that respondent’s determination of the vapor room’s cogs was arbitrary so as to shift the burden_of_proof on that issue to respondent a cash_method taxpayer like petitioner may generally deduct all ordinary and necessary expenses of the business upon payment of those expenses see sec_162 deductions are strictly a matter of legislative grace however and peti- tioner must prove he is entitled to deduct the vapor room’s claimed amounts of cogs as well as the vapor room’s claimed amounts of expenses see rule a 292_us_435 31_tc_56 30_tc_195 aff ’d 271_f2d_739 5th cir see also briggs v commissioner tcmemo_2000_380 king v commissioner tcmemo_1994_318 aff ’d with- out published opinion 69_f3d_544 9th cir whatley v commissioner tcmemo_1992_567 aff ’d without pub- lished opinion 21_f3d_1119 9th cir petitioner is required to maintain sufficient permanent records to substantiate the vapor room’s deductions see sec_6001 see also briggs v commissioner tcmemo_2000_380 sec_1_6001-1 d income_tax regs respondent’s determina- tion in the notice_of_deficiency of the vapor room’s cogs as zero reflects that petitioner failed to produce credible records supporting any greater deductions of cogs petitioner in fact concedes in his posttrial brief that he freely admitted to the revenue_agent that he had no receipts for cogs petitioner argues nonetheless that the ledgers alone are sufficient substantiation for taxpayers operating in the med- ical marijuana industry because he states that industry verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v olive aug jamie olive v commissioner shun s formal ‘substantiation’ in the form of receipts we disagree with petitioner that the ledgers standing alone are sufficient substantiation the ledgers did not specifically identify the marijuana vendors or reflect any marijuana that was received or given away the ledgers neither were independently prepared nor bore sufficient indicia of reli- ability or trustworthiness the substantiation rules require a taxpayer to maintain sufficient reliable records to allow the commissioner to verify the taxpayer’s income and expendi- tures see sec_6001 sec_1_6001-1 income_tax regs see also obot v commissioner tcmemo_2005_195 neither congress nor the commissioner has prescribed a rule stating that a medical marijuana dispensary may meet that substan- tiation requirement merely by maintaining a self-prepared ledger listing the amounts and general categories of its expenditures it is not this court’s role to prescribe the spe- cial substantiation rule that petitioner desires for medical marijuana dispensaries and we decline to do so petitioner seeks to strengthen the probative value of the ledgers through his and ms taxy’s testimony he testified that he contemporaneously recorded in the ledgers all of the vapor room’s purchases of marijuana and ms taxy testified that she totaled the vapor room’s cogs for the respective years at dollar_figure and dollar_figure respondent rebuts that petitioner has failed to substantiate that the amount of the vapor room’s cogs exceeded dollar_figure for or dollar_figure for respondent concludes that the vapor room’s cogs are limited to the amounts petitioner was able to substantiate to respondent’s satisfaction we disagree with both parties the vapor room’s sales for the respective years were dollar_figure and dollar_figure we consider it unreasonable to conclude that the vapor room’s cogs totaled the small amounts that respondent asks us to find we also consider it unreasonable however to conclude that the vapor room’s cogs are those amounts set forth in the ledgers we do not believe that the cogs entries set forth in the ledgers are entirely accurate and we decline to rely upon those entries in their entirety petitioner consciously chose to transact the vapor room’s business primarily in cash he also chose not to keep supporting documentation for the vapor room’s verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v olive aug jamie united_states tax_court reports expenditures he did so at his own peril the mere fact that we rely on the ledgers to determine the amounts of the vapor room’s gross_receipts is not necessarily inconsistent with our refusing to rely upon the ledgers to determine the amount of the vapor room’s cogs or expenses nor are the ledgers necessarily accurate as to cogs and expenses simply because petitioner recorded more sales receipts in the ledgers than he did in the federal_income_tax returns he filed for the years at issue we find the expenditure entries in the ledgers vague and incomplete in many instances moreover we seriously doubt that they were recorded contemporaneously or accurately with the expenditures we also doubt that petitioner made each recorded expendi- ture in the amount and for the purpose if any stated we are left to ascertain the vapor room’s cogs on the basis of the record the evidence is not satisfactory for this purpose we nevertheless must do our best with the mate- rials at hand absolute certainty in such matters is usually impossible and is not necessary we make as close an approximation as we can bearing heavily upon the taxpayer whose inexactitude is of his own making 39_f2d_540 2d cir accord 829_f2d_828 9th cir stating that a court should allow the taxpayer some deductions under the cohan_rule if the taxpayer proves he or she is entitled to the deduction but cannot establish the full amount claimed aff ’g tcmemo_1986_223 see also 595_f2d_1189 9th cir petitioner asserts that he minimized the vapor room’s use of checks because he did not want his bank to know that the vapor room was a medical marijuana dispensary we find that assertion incredible especially given that petitioner informed the bank that his business was named vapor room the ledgers apparently were not available at the start of this proceeding when petitioner admitted under rule that the vapor room started its business in date the ledgers show sales for the vapor room on most if not all of the days from january through date and june through date petitioner informs us that california did not allow medical marijuana dispensaries to earn a profit for the years at issue the need to report no profit may improperly cause a dispensary to understate gross_receipts or to overstate expenditures we are especially wary here where petitioner by his own admission understated his gross_receipts and took steps to disguise his cash withdrawals from his business to conceal them from his employees we also note that peti- tioner in his petition challenged only respondent’s disallowance of the cogs and expenses peti- tioner reported on the returns and stated in the petition that he had incurred the reported ex- penditures in the amounts stated without mention of any greater or additional expense amounts verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v olive aug jamie olive v commissioner aff ’g tcmemo_1976_15 goldsmith v commissioner t c pincite we are aided in small part by the testimony of henry c levy c p a petitioner called mr levy as an expert on the medical marijuana industry and the court recognized him as such having said that we generally found mr levy to be unreliable he was unreliable in that he was not sufficiently independent of petitioner and his cause eg mr levy is petitioner’s current bookkeeper and accountant and has approximately other medical marijuana dispensaries as clients see neonatology assocs p a v commissioner t c pincite in addition his testimony improperly con- sisted mainly of legal opinions and conclusions see 136_tc_195 109_tc_133 aff ’d 165_f3d_822 11th cir see also 166_f3d_964 9th cir we have broad discretion to evaluate the cogency of an expert’s analysis we may adopt only those parts of an opinion we consider to be reliable see 304_us_282 neonatology assocs p a v commissioner t c pincite 97_tc_496 mr levy opined that the average cogs of three of his medical marijuana dispensary clients wa sec_75 of their sales for and that part of his opinion comports with dr gieringer’s opinion that the cogs of medical marijuana dispensaries ranged from to of sales during the years at issue we consider of sales to be a reasonable measure of the vapor room’s cogs we therefore adopt that percentage of sales as a measure of the vapor room’s cogs for each year at issue this does not mean however that the vapor room’s cogs equal sec_75 of its gross_receipts we are mindful that this is not the right percentage because petitioner gave some of the vapor room’s inventory to patrons for free and the par- ties dispute whether the vapor room’s cost of that portion of the medical marijuana is includable in the vapor room’ sec_15 petitioner also called dale gieringer ph d and ms taxy to testify as experts on the med- ical marijuana industry and the court recognized them as such we similarly consider their tes- timony to be unreliable for similar reasons we adopt their opinions only to the limited extent stated verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v olive aug jamie united_states tax_court reports cogs petitioner argues that these costs are so includable we disagree petitioner did not sell the marijuana underlying these costs and he did not hold all the marijuana out for sale these costs therefore hardly reflect the cost of the goods that petitioner sold see 20_tc_308 aff ’d 213_f2d_102 10th cir petitioner acknowledges that inventory withdrawn for personal_use is not included in a cogs calculation and petitioner withdrew the referenced medical marijuana from the vapor room’s inventory of marijuana for sale he personally consumed some of it and gave the rest to his selected patrons for free petitioner’s claim that he gave the marijuana to needy patrons out of compassion even if true which we need not decide does not dictate a different result inventory that is given to a qualified charitable_organization may receive special treatment the recipients of petitioner’s gratuities however were not qualified charitable organizations nor does the record or caselaw support petitioner’s characteriza- tion of the free medical marijuana distributions as rebates to customers we conclude that the vapor room’s cogs for each year at issue equal sec_75 of the vapor room’s gross_receipts for the year as further adjusted to take into account our finding that petitioner gave away of the vapor room’s purchases we therefore hold that the vapor room’s cogs for and are dollar_figure dollar_figure and dollar_figure dollar_figure respectively vi expenses a overview we turn now to decide the parties’ dispute on the deduct- ibility of the vapor room’s expenses respondent argues that petitioner failed to substantiate expenses in amounts greater than dollar_figure for and dollar_figure for respondent also argues that sec_280e precludes petitioner from both staff members including petitioner and other patrons received medical marijuana for free the record does not disclose how much of the free marijuana actually went to needy indi- viduals the medical marijuana petitioner gave away might arguably still qualify as an ordinary and necessary business_expense under sec_162 we need not decide that issue however because we hold later that sec_280e precludes any such deduction verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v olive aug jamie olive v commissioner deducting any of those amounts notwithstanding that the amounts were substantiated petitioner argues that he is entitled to deduct the vapor room’s expenses in full peti- tioner asserts that the vapor room’s expenses are as fol- lows expense advertising bank fees charity donations internet services and fee legal and professional services other payroll_taxes rent repairs and maintenance security services state supplies taxes and licenses travel and meals and entertainment utilities wages paid in cash paid through paychex total dollar_figure big_number big_number big_number big_number big_number -0- big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number this column totals dollar_figure petitioner does not explain how his total differs petitioner asserts that sec_280e if applicable which he argues it is not precludes deductions for the years at issue of only dollar_figure and dollar_figure of expenses he calculates those amounts on the basis of his reading of our opinion in 128_tc_173 we disagree with petitioner’s reading of our opinion in champ and fur- ther find that the factual settings of champ and this case are distinguishable b substantiation petitioner has failed to maintain required permanent records he also has failed to substantiate the vapor room’s the largest claimed expense is wages paid in cash petitioner opted not to specifically iden- tify the purported recipients of these wages we are troubled with petitioner’s claimed cash transactions and doubt that any of the claimed cash wages were ever reported as income verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v olive aug jamie united_states tax_court reports expenses with the exception of those expenses respondent concedes we decline to attempt to estimate any of his expenses pursuant to 39_f2d_540 because as discussed below we hold that sec_280e pre- cludes any deduction of the vapor room’s expenses see also 560_f2d_973 9th cir stating that the cohan_rule may not be applied to certain expenses rev’g on other grounds tcmemo_1974_59 san- ford v commissioner 50_tc_823 same aff ’d 412_f2d_201 2d cir we hold that petitioner may not deduct any expense other than the expenses that respondent concedes those conceded expenses however must still fall outside sec_280e to be deductible c sec_280e we now turn to sec_280e a taxpayer may not deduct any amount for a trade_or_business where the trade or busi- ness or the activities which comprise such trade_or_business consists of trafficking in controlled substances which is prohibited by federal_law sec_280e we have previously held and the parties agree that medical marijuana is a con- trolled substance under sec_280e see champ t c pincite see also gonzalez v raich 545_us_1 532_us_483 petitioner argues that he may deduct the vapor room’s expenses notwithstanding sec_280e because he claims the vapor room’s business did not consist of the illegal traf- ficking in a controlled substance he argues that the illegal trafficking in controlled substances is the only activity cov- ered by sec_280e we disagree that sec_280e is that narrow and does not apply here we therefore reject peti- tioner’s contention that sec_280e does not apply because the vapor room was a legitimate operation under california law we have previously held that a california medical mari- juana dispensary’s dispensing of medical marijuana pursuant to the ccua was trafficking within the meaning of sec_280e see champ t c pincite that holding applies here with full force the parties agree that sec_280e disallows deductions only for the expenses of a business and not for its cogs see also 128_tc_173 n verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v olive aug jamie olive v commissioner petitioner asserts that the vapor room provided caregiving services in addition to dispensing medical marijuana he invites the court to reinterpret sec_280e more narrowly than we did in champ to reach only those illegal under- ground businesses that have a single business of drug traf- ficking we decline to do so the taxpayer in champ was a legitimate under state law operation that had a second business providing caregiving services and we applied sec_280e there the dispensing of medical marijuana while legal in california among other states is illegal under federal_law congress in sec_280e has set an illegality under federal_law as one trigger to preclude a taxpayer from deducting expenses_incurred in a medical marijuana dispen- sary business this is true even if the business is legal under state law petitioner argues alternatively that he may deduct all of the vapor room’s expenses attributable to the vapor room’s caregiving business he asserts that he trafficked marijuana only during the short time it took for the staff members to pass the medical marijuana to the patrons in exchange for payment and that the rest of the vapor room’s business was providing caregiving services he compares his business to the medical marijuana dispensary in champ we found there that the taxpayer had two businesses one the dis- pensing of medical marijuana and the other the providing of caregiving services petitioner asserts that the vapor room’s overwhelming purpose was to provide caregiving services that the vapor room’s expenses are almost entirely related to the caregiving business and that the vapor room would continue to operate even if petitioner did not sell medical marijuana we disagree the record does not establish these assertions moreover as previously stated all of the testi- mony from petitioner and from his other witnesses was rehearsed not impartial and not credible we find instead that petitioner had a single business the dispensing of med- ical marijuana and that he provided all of the vapor room’s services and activities as part of that business our research reveals for information purposes that states and the district of columbia have legalized medical marijuana as of date see http medicalmarijuana procon org view resource php resourceid last visited date those states are alaska ari- zona california colorado connecticut delaware hawaii maine michigan montana nevada new jersey new mexico oregon rhode island vermont and washington id verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v olive aug jamie united_states tax_court reports the record establishes that the vapor room is not the same type of operation as the medical marijuana dispensary in champ that we found to have two businesses the dif- ferences between the operations are almost too numerous to list the dispensary there was operated exclusively for chari- table educational and scientific purposes and its income was slightly less than its expenses see champ t c pincite the director there was well experienced in health services and he operated the dispensary with caregiving as the primary feature and the dispensing of medical marijuana with instructions on how to best consume it as a secondary feature see id pincite seventy-two percent of the champ dispensary’s employees out of worked exclu- sively in its caregiving business and the dispensary provided its caregiving services regularly extensively and substan- tially independent of its providing medical marijuana see id pincite it rented space at a church for peer group meetings and yoga classes and the church did not allow marijuana on the church’s premises see id pincite it provided its low-income members with hygiene supplies and with daily lunches consisting of salads fruit water soda and hot food see id pincite its members approximately of whom suffered from aids paid a single membership fee for the right to receive caregiving services and medical mari- juana from the taxpayer see id pincite the names of the dispensaries are even diametrically different the name of the dispensary there californians helping to alleviate medical problems stresses the dispensary’s caregiving mis- sion the name of the dispensary here the vapor room herbal center stresses the sale and consumption through vaporization of marijuana petitioner essentially reads our opinion in champ to hold that a medical marijuana dispensary that allows its cus- tomers to consume medical marijuana on its premises with similarly situated individuals is a caregiver if the dispensary also provides the customers with incidental activities con- sultation or advice such a reading is wrong a business that dispenses marijuana does not necessarily consist simply of the act of dispensing marijuana just as a business that sells other goods does not necessarily consist simply of the passing of those goods verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v olive aug jamie olive v commissioner all facts and circumstances must be taken into account to ascertain the parameters of a business two activities can be separated or aggregated for tax purposes depending on the degree of organizational and economic interrelationship the business_purpose which is or might be served by carrying on the various undertakings separately or together in a trade_or_business and the similarity of the undertakings sec_1_183-1 income_tax regs see also tobin v commissioner tcmemo_1999_328 listing certain factors to consider in deciding whether a taxpayer’s characterization of two or more undertakings as a single activity for purposes of sec_183 is unreasonable the commissioner usually will accept a taxpayer’s characteriza- tion of several undertakings either as a single activity or as separate activities see sec_1_183-1 income_tax regs the commissioner will reject the characterization however if it is artificial and cannot be reasonably supported under the facts and circumstances of the case see id a taxpayer to be engaged in a trade_or_business for purposes of sec_162 must be involved in the activity with continuity and regularity and the taxpayer’s primary purpose for engaging in the activity must be for income or profit see commis- sioner v groetzinger 480_us_23 the facts here persuade us that the vapor room’s dis- pensing of medical marijuana and its providing of services and activities share a close and inseparable organizational and economic relationship they are one and the same busi- ness petitioner formed and operated the vapor room to sell medical marijuana to the patrons and to advise them on what he considered to be the best marijuana to consume and the best way to consume it petitioner provided the addi- tional services and activities incident to and as part of the vapor room’s dispensing of medical marijuana petitioner and the vapor room’s employees were already in the room helping the patrons receive and consume medical marijuana and the entire site of the vapor room was used for that pur- pose the record does not establish that the vapor room paid any additional wages or rent to provide the incidental serv- ices and activities nor does the record establish that the vapor room made any other significant payment to provide the incidental activities or services petitioner also oversaw all aspects of the vapor room’s operation and the vapor verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v olive aug jamie united_states tax_court reports room had a single bookkeeper and a single independent accountant for its business these facts further support our conclusion that the vapor room had only one trade or busi- ness see tobin v commissioner tcmemo_1999_328 that petitioner may have sometimes overcharged patrons for marijuana to subsidize the cost of the vapor room’s lim- ited services or activities does not change our view peti- tioner’s payment of the vapor room’s expenses to dispense medical marijuana allowed the vapor room to fulfill its busi- ness purpose of selling medical marijuana that in turn allowed the vapor room to offer its incidental services and activities in support of that purpose moreover the vapor room’s only revenue was from patrons’ purchase of mari- juana the vapor room would not have had any revenues at all and could not have operated if none of the patrons had purchased marijuana from petitioner the vapor room did not spawn a second business simply by occasionally providing the patrons with snacks a massage or a movie or allowing the patrons to play games in the room and to talk there to each other petitioner also has not established that the vapor room’s activities or services independent of the dispensing of med- ical marijuana were extensive he tried to establish that they were but failed his counsel at trial repeatedly asked peti- tioner’s patrons witnesses to describe caregiving services that petitioner provided at the vapor room the witnesses strained to come up with any such service other than through their rehearsed statements that fell short of estab- lishing caregiving services of the type and extent described in champ t c pincite petitioner’s actions spoke loudly when he filed the tax returns for and reporting that the vapor room’s principal business was the retail_sale of herbal which we understand to be mari- juana we perceive his claim now that the vapor room actu- ally consists of two businesses as simply an after-the-fact attempt to artificially equate the vapor room with the med- ical marijuana dispensary in champ so as to avoid the dis- allowance of all of the vapor room’s expenses under sec_280e we conclude that sec_280e applies to preclude petitioner from deducting any of the vapor room’s claimed expenses verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v olive aug jamie olive v commissioner vii accuracy-related_penalty we now turn to decide whether petitioner is liable for an accuracy-related_penalty under sec_6662 a taxpayer may be liable for a penalty on any underpayment_of_tax attributable to negligence or disregard of rules or regulations or any substantial_understatement_of_income_tax see sec_6662 and b and negligence includes any failure to make a reasonable attempt to comply with the provisions of the code and includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items prop- erly sec_6662 sec_1_6662-3 income_tax regs negligence has also been defined as a lack of due care or failure to do what a reasonable person would do under the circumstances see 925_f2d_348 9th cir aff ’g 92_tc_1 disregard includes any careless reckless or intentional disregard of rules or regulations see sec_6662 sec_1_6662-3 income_tax regs an individual’s understatement of income_tax is substantial if the understatement exceeds the greater of of the tax required to be shown on the return or dollar_figure see sec_6662 an accuracy-related_penalty does not apply however to any portion of an underpayment for which there was reasonable_cause and where the taxpayer acted in good_faith see sec_6664 respondent bears the burden of production to establish that it is appropriate to impose the accuracy-related_penalty see sec_7491 116_tc_438 the burden_of_proof is then upon petitioner except for the increased portions of the accuracy-related_penalty raised in the amendment to answer if and once respondent meets his burden of production see higbee v commissioner t c pincite respondent bears the burden_of_proof as to the increased portions of the accuracy-related_penalty raised in the amendment to answer see rule a is respondent argues that petitioner for the accuracy-related_penalty to the extent he has understated the vapor room’s gross_receipts and failed to substantiate the vapor room’s cogs and expenses petitioner’s sole argu- ment in brief is that the penalty does not apply because he states any inaccuracy underlying an understatement was accidental not substantial and or not negligent on the part liable verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v olive aug jamie united_states tax_court reports of the taxpayer petitioner asserts that the vapor room was his first business and that he was not instructed on the proper way to keep the books_and_records of a business we agree with respondent that the accuracy-related pen- alty applies in this case but disagree that it applies to the full amounts of the underpayments respondent concedes that petitioner substantiated dollar_figure and dollar_figure of the vapor room’s reported expenses for and respec- tively we nonetheless disallowed the deduction of those expenses under sec_280e the application of sec_280e to the expenses of a medical marijuana dispensary had not yet been decided when petitioner filed his federal_income_tax returns for and the accuracy-related_penalty does not apply therefore to the portion of each underpayment that would not have resulted had petitioner been allowed to deduct his substantiated expenses cf 251_f3d_862 9th cir where a case is one ‘of first impression with no clear authority to guide the decision makers as to the major and complex issues ’ a negligence_penalty is inappropriate quoting 756_f2d_1430 9th cir aff ’g in part and vacating as to an addition_to_tax for neg- ligence 80_tc_34 the accuracy-related_penalty does apply however to the remainder of each underpayment because those portions of the underpayments are attributable to negligence peti- tioner consciously opted not to keep adequate books_and_records and that action was in reckless or conscious dis- regard of rules or regulations see higbee v commissioner t c pincite he also did not record or report any of the vapor room’s gross_receipts for approximately the first six months of its business he also initially gave respondent’s revenue_agent one set of documents the ehardt gl and the ehardt p l that does not correspond with the ledgers he now relies upon our decision to find petitioner liable does not change even though the vapor room may have been peti- tioner’s first business or he was not instructed on the proper way to keep books the code requires that taxpayers who decide to go into business for themselves maintain suffi- the underpayments also appear to be substantial within the statutory definition of that word the accuracy-related_penalty will also apply to the referenced portions of the underpay- ments if that definition is met verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v olive aug jamie olive v commissioner cient records to substantiate their income and expenditures a reasonable person would have sought to comply with this requirement we sustain respondent’s determination as supplemented through the amendment to answer but as we modify that petitioner is liable for the penalty for each year viii epilogue we have considered all arguments that the parties made and have rejected those arguments not discussed here as without merit to reflect the foregoing decision will be entered under rule f verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v olive aug jamie
